Citation Nr: 1429865	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-43 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for numbness of the right hand, to include as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for numbness of the left hand, to include as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for numbness of the right foot, to include as secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to service connection for numbness of the left foot, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to May 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had numbness of his hands and feet, which is related to his service-connected Type II diabetes mellitus.  

VA treatment records have shown that sensory examinations of the Veteran have resulted in normal findings.  See e.g., September 2010 VA podiatry consult.  A May 2008 VA examination noted that the Veteran underwent a neurological examination which revealed that sensory function in his hands and feet was normal using a cotton swab as a testing device.  Sensation in the balls of the Veteran's feet and large toe was found to be normal using a 5.07/10 gram monofilament.

In support of his claims, the Veteran submitted an October 2008 letter from a private physician which states that the Veteran has "paresthesia and sensory difficulty in his hands and feet which most likely [are] a complication of his diabetes."  That physician recommended that the Veteran have an electromyogram (EMG) study to confirm the diagnosis of diabetic neuropathy.  

It is unclear whether an EMG study was ever conducted.  The private physician did not provide a rationale to explain how he arrived at his findings noting the Veteran's paresthesia and sensory difficulty of the hands and feet or explain how those findings are related to his diabetes.  As such, the October 2008 letter is insufficient to adjudicate the Veteran's claims.  

However, given the Veteran's contentions and the discrepancy between the VA findings and those of the private physician, the Veteran should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, any outstanding treatment records should also be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for paresthesia or sensory problems in his hands or feet since service.  After securing the necessary release, obtain these records and associate with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed neurological disorder of his upper and lower extremities.  The claims folder is to be furnished to the examiner for review in its entirety.  All tests and studies deemed necessary by the examiner should be conducted.  The examiner should provide a diagnosis related to the symptoms in the Veteran's hands and feet.  Following a review of the relevant evidence, the examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed sensory condition of the Veteran's hands or feet was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed sensory condition of the Veteran's hands or feet was caused by his service-connected Type II diabetes mellitus?

(c) Is it at least as likely as not that any diagnosed sensory condition of the Veteran's hands or feet was aggravated by his service-connected Type II diabetes mellitus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of any diagnosed sensory disability  (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


